DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2019, 07/08/2020, 02/15/2021, and 06/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification

The disclosure is objected to because of the following informalities:
 In paragraph [0026], line 3, "environment 10" should read "environment 2".  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 9-12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madison (US-20180113469-A1).

Regarding claim 1, Madison teaches a vision-aided inertial navigation system (VINS) (see Madison, Abstract, figure 1, paragraph 10, regarding a “navigation solution module (that) analyzes image sensor poses and estimated inertial navigation solutions to produce a time sequence of system navigation solution outputs that represent changing locations (trajectory) of the traveling vehicle (hosting the VINS)”) comprising: at least one image source configured to produce image data along a trajectory of the VINS within an environment, wherein the image data contains a plurality of features observed within the environment at a plurality of poses of the VINS along the trajectory (see Madison, figures 1-2, paragraphs 10, 20-21, and 24, regarding image sensor 101, an example of an image source hosted on a VINS, “configured for producing a time sequence of navigation images”, where by each navigation image is a “node that represents an image sensor pose (position and orientation)” and “Pairs of nodes are connected by edges that represent spatial constraints (of features observed) between the connected pair of nodes; for example, displacement (trajectory segments) and rotation of the image sensor 101 between the nodes. This spatial constraint is referred to as a six degree of freedom (6DoF) transform”); an inertial measurement unit (IMU) configured to produce IMU data indicative of motion of the VINS (see Madison, figure 1, paragraphs 10 and 23, regarding “inertial measurement unit (IMU) 102 (e.g. one or more accelerometers, gyroscopes, etc.) is a sensor configured to generate a time sequence of inertial navigation information”); an odometry unit configured to produce odometry data for the IMU, the odometry data indicative of scale information (see Madison, figure 1, paragraphs 10 and 23, regarding strapdown integrator 107, an example of an odometry unit, “configured to analyze the inertial navigation information from the inertial sensor 102 to produce a time sequence of estimated inertial navigation solutions that represent changing locations (trajectory) of the traveling vehicle (hosting the VINS)”, whereby “the estimated inertial navigation solutions from the strapdown integrator 107 (odometry unit) represent regular estimates of the vehicle's position (trajectory) and attitude relative to a previous or initial position and attitude, a process known as dead reckoning”); and a hardware-based processor communicatively coupled to the image source, the IMU, and the odometry unit, the processor configured to compute, based on (see Madison, figure 1, paragraphs 10, 22, and 40, regarding “navigation processor 100 includes at least one hardware (-based) processor (communicatively) coupled to the data storage memory 103 and is configured to execute the navigation software to implement the various system components”, wherein the processor computes the state estimates at least by: classifying, for each pose of the poses, each of the features observed at the pose into either a first set of the features or a second set of the features (see Madison, figures 1-2, paragraphs 10 and 24, regarding navigation solution module 105, a processor component, “configured as a pose graph solver to produce (compute) the system navigation solution outputs in pose graph form” comprising a plurality of nodes (poses), whereby “each node represents an image sensor pose (position and orientation) that captured the navigation image”, an example of pose classification of a set of features observed at a (node’s) pose); maintaining a state vector having states for a position and orientation of the VINS and for positions within the environment for the first set of features for a sliding window of two or more of most recent poses along the trajectory without maintaining states for positions of the second set of features within the state vector (see Madison, figures 1-2, paragraphs 10 and 22, regarding “multi-state constraint Kalman filter (MSCKF) 104, configured to “estimate the image sensor poses (state vectors) for a sliding window of at least three recent (poses along the VINS trajectory) navigation images”, an example of a first set of features for a sliding window of two or more of most recent poses along the trajectory without maintain states for positions of a second set of features with the state vector); and applying a sliding window filter to compute, based on the second set of features and the odometry data, constraints between the poses within the sliding window and compute, based on the constraints, the state estimates within the state vector for the sliding window (see Madison, figures 1-2, paragraphs 10 and 23-24, regarding navigation solution module 105, a processor component, “configured as a pose graph solver to produce (compute) the system navigation solution outputs (state estimates within a state vector for a sliding window) in pose graph form” comprising a plurality of nodes (poses), whereby “Pairs of nodes are connected by edges (features) that represent (based on) spatial constraints between the connected pair of nodes (a first set of features and a second sets of features)” and odometry data from the strapdown integrator 107).

Regarding claim 2, Madison teaches the VINS of claim 1, including wherein, to apply the sliding window filter to compute, based on the second set of features and the odometry data, the constraints between the poses within the sliding window, the processor is further configured to apply the sliding window filter to compute, based on the second set of features and the odometry data, a rotational component and a translational component that represent some of the constraints between the poses within the sliding window (see Madison, figures 1-2, paragraphs 10 and 23-24, regarding navigation solution module 105, a processor component, “configured as a pose graph solver to produce (compute) the system navigation solution outputs (state estimates within a state vector for a sliding window) in pose graph form” comprising a plurality of nodes (poses), whereby “Pairs of nodes are connected by edges (features) that represent (based on) spatial constraints between the connected pair of nodes (a first set of features and a second sets of features); for example, displacement and rotation of the image sensor 101 between the nodes”, and odometry data from the strapdown integrator 107, whereby a displacement represents a translational component, and a rotation represents a rotational component, of the constraints between the poses”).

Regarding claim 4, Madison teaches the VINS of claim 1, including wherein the processor is further configured to compute each of the constraints between the poses as an estimate of motion between the poses within the sliding window, and a covariance indicating an uncertainty of the estimated motion (see Madison, figures 1-2, paragraphs 10-11, 23-24, 29-32, and 36-39, regarding the “Derivation of Covariance Equation”, and navigation solution module 105, a processor component, that “may be configured to calculate (compute) a six degree-of-freedom (pose constraint) covariance for use with the image classification from the loop closure detector 106. More specifically, the MSCKF 104 (sliding window) records a nominal six degree-of-freedom (6DoF) position and orientation (attitude) of the image sensor 101 for each navigation image. The navigation solution module 105 then combines the 5DoF transforms from the loop closure detector 106 and the 6DoF transforms from the MSCKF 104 to distribute (indicate) the estimate (-d motion) error (uncertainty) across the 6DoF estimates, i.e. the system navigation solutions associated with the navigation images”).

Regarding claim 5, Madison teaches the VINS of claim 1, including wherein the processor is further configured to classify the first set of the features as simultaneous localization and mapping (SLAM) features for computing the state estimates and the second set of features as Multi-state Constraint Kalman Filter (MSCKF) features for computing the constraints (see Madison, figures 1, paragraphs 10 and 22-24, regarding strapdown integrator 107, a processor component, (that) “represent regular estimates of the vehicle's position and attitude relative to a previous or initial position and attitude, a process known as dead reckoning”, an example of a classification of a first set of features as simultaneous and mapping (SLAM) features, and multi-state constraint Kalman filter (MSCKF) 104, a processor component, “that is configured to analyze the navigation images to produce a time sequence of estimated image sensor poses characterizing estimated position and orientation of the image sensor for each navigation image”, an example of a classification of a second set of features as MSCKF features, both of which are inputs to navigation solution module 105 configured to compute the constraints).

Regarding claim 7, Madison teaches the VINS of claim 1, including wherein the processor is further configured to compute a motion manifold that provides one or more geometric constraints for the trajectory, and wherein, to compute, based on the constraints, the state estimates within the state vector for the sliding window, the processor is further configured to compute, based on the constraints and the motion (see Madison, figures 1, paragraphs 10 and 22-24, regarding strapdown integrator 107, a processor component, (that) “represent (compute) regular estimates of the vehicle's position and attitude relative to a previous or initial position and attitude, a process known as dead reckoning”, an example of using odometry data as a motion manifold that provides geometric (spatial) constraints for the trajectory derived from the dead reckoning).

Regarding claim 9, Madison teaches the VINS of claim 7, including wherein, to compute, based on the second set of features and the motion manifold, the constraints between the poses within the sliding window, the processor is further configured to: compute an optimization to a cost function that incorporates the motion manifold as a deterministic constraint; and compute, based on the second set of features and the optimization to the cost function, the constraints between the poses within the sliding window (see Madison, figures 1-2, paragraphs 10-11, 23-24, 29-32, and 36-39, regarding the “Derivation of Covariance Equation”, and navigation solution module 105, a processor component, that “may be configured to calculate (compute) a six degree-of-freedom (pose constraint) covariance for use with the image classification from the loop closure detector 106. More specifically, the MSCKF 104 (sliding window) records a nominal six degree-of-freedom (6DoF) position and orientation (attitude) of the image sensor 101 for each navigation image. The navigation solution module 105 then combines the 5DoF transforms from the loop closure detector 106 and the 6DoF transforms from the MSCKF 104 to distribute (indicate) the estimate (-d motion) error (uncertainty) across the 6DoF estimates, i.e. the system navigation solutions associated with the navigation images”, such that “the present invention are directed to reducing or eliminating accumulated error (compute an optimization to a cost function) in a visual-aided inertial navigation system for a traveling vehicle by resetting the system navigation solution whenever the system determines that the vehicle has returned to a previous location. This determination involves a process referred to as loop closure”).

Regarding claim 10, Madison teaches the VINS of claim 7, including wherein, to compute, based on the second set of features and the motion manifold, the constraints between the poses within the sliding window, the processor is further configured to: compute an optimization to a stochastic cost function that incorporates the motion manifold as an additional cost term; and compute, based on the second set of features and the optimization to the stochastic cost function, the constraints between the poses within the sliding window (see Madison, figures 1, paragraphs 10 and 22-24, regarding strapdown integrator 107 (that) “represent regular estimates of the vehicle's position and attitude relative to a previous or initial position and attitude, a process known as dead reckoning”, an example of a motion manifold, and loop closure detector 106 “configured to perform (compute) a two-threshold image classification to classify an incoming navigation image as novel, loop-closing, or neither”, whereby each classification is a stochastic cost function, a node of a motion manifold associated as an additional cost term).

Regarding claims 11-12, 14-15, 17, and 19, independent claim 11 is the identical method performed by the vision-aided inertial navigation system (VINS) of claim 1, and similarly, dependent claims 12, 14-15, 17, and 19 of independent claim 11 are also performing identical methods corresponding to dependent claims 2, 4-5, 7, and 9 of independent claim 1, respectively, therefore claims 11-12, 14-15, 17, and 19 are also rejected under 35 U.S.C. 102(a)(1) for the same respective rationale as claims 1-2, 4-5, 7, and 9.

Regarding claim 20, independent claim 20 is a non-transitory computer-readable medium comprising instructions that perform the identical method of the vision-aided inertial navigation system (VINS) of claim 1, therefore claim 20 is also rejected under 35 U.S.C. 102(a)(1) for the same rationale as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 8, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madison (US-20180113469-A1).

Regarding claim 3, Madison teaches the VINS of claim 1, except wherein the VINS comprises at least one wheel, and wherein the odometry data comprises wheel encoder data for the at least one wheel.
Madison does disclose as Background Art in paragraph 4, odometry with a wheeled encoder as an example, whereby “Odometry is the use of data from motion sensors to estimate changes in position over time. For example, a wheeled autonomous robot may use rotary encoders coupled to its wheels to measure rotations of the wheels and estimate distance and direction traveled along a factory floor from an initial location. Thus, odometry estimates position and/or orientation relative to a starting location.”
Thus, it would have been obvious by those skilled in the art at the time of Applicant’s filing to utilize, when available, a wheeled encoder data as odometry data in 

Regarding claim 6, Madison teaches the VINS of claim 1, except wherein the processor is configured to apply the sliding window filter by, for each update of the state estimates within the state vector, computing a Hessian matrix that excludes at least a portion of the second features set, wherein the Hessian matrix represents a subset of the IMU data and the image data along the trajectory, and wherein the processor is configured to update the state estimates based on the Hessian matrix.
However, it would have been obvious by those skilled in the art at the time of Applicant’s filing to know that a Hessian matrix, a SLAM algorithm/computation, may be deployed to generate a pose graph when a loop closure is detected, such as Madison’s in figure 2, and therefore improves upon the ground truth and positional accuracy of the VINS’s trajectory, hence the Hessian matrix is known in the art as a PGO (Pose graph optimization) algorithm that eliminates accumulated pose errors.

Regarding claim 8, Madison teaches the VINS of claim 7, except wherein the motion manifold is a two-dimensional plane and the one or more geometric constraints for the trajectory comprise planar motion constraints.
Madison does disclose as Background Art in paragraph 4, odometry with a wheeled encoder as an example, whereby “Odometry is the use of data from motion sensors to estimate changes in position over time. For example, a wheeled autonomous robot may use rotary encoders coupled to its wheels to measure rotations of the wheels 
However, it would have been obvious by those skilled in the art at the time of Applicant’s filing to computationally model, as in the example described by Madison of a wheeled autonomous robot traveling along a factor floor, where navigation comprise primarily of planar motion, the motion manifold as a two-dimensional plane (vs three-dimensional) as this would optimize and reduce the computational overhead required by the VINS whereby, the 3rd dimension of height/altitude is constant.

Regarding claims 13, 16, and 18, independent claim 11 is the identical method performed by the vision-aided inertial navigation system (VINS) of claim 1, and similarly, dependent claims 13, 16, and 18 of independent claim 11 are also performing identical methods corresponding to dependent claims 3, 6, and 8 of independent claim 1, respectively, therefore claims 13, 16, and 18 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 3, 6, and 8.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.



November 20, 2021


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661